DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 14, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 at line 3 recites the limitation "the driver".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 at line 2 recites the limitation "the driver".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 at line 3 recites the limitation "the plate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 at line 1 recites the limitation "the enclosure".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 at line 2 recites the limitations "the roller” and “the threaded post”.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination claims 14 and 15 will be construed to be dependent upon claim 13 instead of claim 12 as recited.  
Claim 15 at line 1 recites the limitation "the threaded post".  There is insufficient antecedent basis for this limitation in the claim.
At line 1 of claim 20, it is unclear if “a first plate” is the same as or different than “the plate” recited at line 3 of claim 11.
Claim 20 at line 2 recites the limitation "the flexible fill material".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 at line 3 recites the limitations "the second end” and “the second stimulator”.  There is insufficient antecedent basis for these limitations in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenke (U.S. Pub. No. 2017/0027809).  Regarding claim 1, Lenke discloses a device comprising: a pressure field stimulator (housing part in which pressure field generating device 2 is housed – Fig. 3 and [0068], [0069] and [0071]) having a cup (made of wall 41 of chamber 4 - Fig. 3 and [0081] and [0082]); and an arm 141+140 having a first end mechanically coupled to the pressure field stimulator (Fig. 3); wherein the arm 141+140 is adaptable into a plurality of shapes (as shown in transition from Fig. 1 to 2 and [0071]).  Regarding claim 2, the arm is flexible such that the arm retains a position when manually bent ([0071] and [0072]).  Regarding claim 3, the position is adjustable in a single dimension (“angled” [0071] and Figs. 1 and 2).  Regarding claim 4, the position is adjustable in two dimensions (“angled” or “rotated” [0071] and Figs. 1 and 2).  Regarding claim 5, the position is adjustable in three dimensions (“angled” or “rotated” [0071] and Figs. 1 and 2).  Regarding claim 6, the arm is configured for insertion into a vagina or rectum [0072].  Regarding claim 7, the pressure field stimulator is a clitoral stimulator [0079].  Regarding claim 12, a second stimulator (vibrator 142) is disposed on a second end of the arm (Fig. 3 and [0073]).  141+140 may be used as a handle (Fig. 3 and [0072]).  Regarding claim 17, the arm 141+140 is connected to an elongate member 142 (Fig. 3).  Regarding claim 18, the cup is integrated with a sheath disposed over a housing of the device (coating of silicone [0074]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lenke (U.S. Pub. No. 2017/0027809) in view of Zwanzig (EP3300712 A1).  Regarding claim 8, Lenke discloses the invention as claimed, see rejection supra; however Lenke fails to disclose wherein the arm has a metal core and a flexible material disposed there around.  Zwanzig teaches a stimulation device for stimulation of the female body (para. [0001]) comprising an arm having a core for reversibly deforming the core into a new position [0009], the arm having a plurality of copper wires woven or twisted together .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-15, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-11 of U.S. Patent No. 10,959,907. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent disclose a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791